DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 03 March 2021.
Claims 1-2, 4-8, 10-13, and 15-16 have been amended.
Claims 3, 9, and 14 have been cancelled.
Claims 1-2, 4-8, 10-13, and 15-16 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments filed 03 March 2021 have been fully considered but are not persuasive.  
Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Here, Applicants argue that the previous office action does not provide sufficient information to enable Applicants to counter the grounds of rejection; however the Examiner respectfully disagrees.  The Examiner has provided a clear and concise office action, citing exact paragraphs which read upon the instant claims, per office guidelines, including Examiner’s interpretation of the art, and clearly articulated a motivation to combine references.  As such, burden has shifted to the Applicants.  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Here, Applicants simply argue that the Ortiz reference does not have any teaching of a server; however the Examiner respectfully disagrees.  Despite the previously cited sections of Ortiz expressly reciting a server (See Ortiz ¶16, ¶103, ¶142, and ¶233; Examiner notes that the adjudication server and FI server are used interchangeably throughout Ortiz, as evidenced in [110] of Fig. 
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


	Claim Objections
Claims 1-2, 4-8, 10-13, and 15-16 are objected to because of the following informalities:  Claim 1 recites “a method for reducing, via a validating on an intermediate server, processing burden on an authorizing authority server in vetting customs information communicated by mobile devices” which is a grammatical error of the “reducing, via a validating on an intermediate server...“  The remaining claims all recite the same grammatical error substantially similar to claim 1.  Examiner suggests amending to “reducing, via validating on an intermediate server...”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6-8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US PG Pub. 2014/0108263) and further in view of Molloy et al. (US PG Pub. 2010/0051679).

As per claims 1, 7, and 12, Ortiz discloses a method for reducing, via a validating on an intermediate server, processing burden on an authorizing authority server in vetting [user] information communicated by mobile devices, system, and one or more tangible computer-readable storage media, embodying computer-readable instructions, including instructions that cause a processor of an intermediate to:, the mothed comprising (method, Ortiz Abstract; an authorization adjudication server, ¶13; smartphone, computer, mobile computing device, ¶16) (Examiner notes that the adjudication server and FI server are used interchangeably throughout Ortiz, as evidenced in [110] of Fig. 1, either of which is the equivalent to the intermediate server): 
receiving by the intermediate server a wireless communication from a mobile device, the wireless communication carrying a [user] information (Each such data set may further include, or be associated with, purchaser identification information such as data representing government- or privately-issued IDs such as passports, photos, birth certificates, drivers or citizen identification cards, etc., and/or images thereof, Ortiz ¶20; information on receipt, ¶141); 
performing by the intermediate server the validating, the validating being configured to provide an affirmative outcome based at least in part on the [user] information meeting a validity rule and provide a not-affirmative outcome based at least in part on the [user] information not meeting the validity rule (validation code, Ortiz ¶184; credentials or identifiers uniquely assigned, by adjudication server ¶186-¶192; adjudicating server, ¶103, ¶108, and ¶127; see also packet exchange, ¶138; suitably formatted cryptograms for secure communications packages, ; 
in response to the affirmative outcome: 
storing the [user] information on the intermediate server as a validated information (suitably formatted cryptograms for secure communications packages, verifications, ¶141-¶142; secured database, ¶80), 
communicating, upon occurrence of an event or at a predetermined time, the validated information from the intermediate server to the authorizing authority server, for vetting (Conditioned upon such authorization, at (2c) the FI server or application 110 can return directly to the e-merchant 112, 114, 1002 and/or to a third party payment processor 120, 420 a payment token comprising, for example, encrypted identifiers representing any or all of an eShopper identifier uniquely identified with the purchasing user 10; an FI-specific secure cloud identifier associated with the authorizing FI application or server 110; a specific transaction identifier generated by the merchant 112 and/or user application 104, 105, a transaction amount (e.g., the total of the cost of the goods/services to be purchased, plus any applicable taxes, delivery charges, etc.); and one or more identifiers associated with the payment method (e.g., account) designated by the purchasing user 10, Ortiz ¶233-¶236; the FI server or application 110 can generate a corresponding transaction token data set comprising for example suitably-encrypted payment details, and route such transaction token data set to any desired third party payment processor(s) 120, 420, etc., including for example any processor(s) 184 stipulated or otherwise agreed as part of a payment processing network or scheme, such as those set out by the EMV network, etc. At (3d), such scheme or processing network(s) 184 can forward any further-desired authorization data sets in the form of, for example, "vChip" authorizations, to a TSYS network or processor, etc., Ortiz ¶237-¶238) (Examiner notes that element [184] of a third party processor is also used interchangeably as a server, as evidenced in Ortiz ¶225), 
receiving by the intermediate server an electronic receipt from the authorizing authority server, the electronic receipt including an indication of a result of the vetting (conditioned upon receipt, approval or declined signals generated, Ortiz ¶233-¶238), and 
communicating the electronic receipt from the intermediate server to the mobile device (receipt on mobile device, Ortiz ¶161; conditioned upon receipt, approval or declined signals generated, ¶233-¶238); and
in response to the not-affirmative outcome (unable to verify or authorize, Ortiz ¶144; declined signals, ¶233-¶238), 
not storing the [user] information on the intermediate server as validated information (to terminate the transaction without completing the purchase, or any other processing option, Ortiz ¶144; declined signal, ¶233-¶238) (Examiner notes that generating the declined signals, terminating the transaction, and requesting for verifications or other adjudications is the equivalent as not storing the information as validated information as it has not been in fact validated and processed as a transaction), and 
sending a message from the intermediate server to the mobile device requesting a user of the mobile device to augment or change the [user] information 
Both the Ortiz and the Molloy references are analogous in that both are directed towards/concerned with secure processing of data via mobile devices.  Ortiz does not expressly disclose that the information be customs information.
However, Molloy teaches customs information (customs and declarations, Molloy ¶51-¶60; secondary processing, ¶47-¶49).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Molloy’s method of customs inspection of travelers in Ortiz’s virtualization and secure processing of data system to improve the system and method with reasonable expectation that this would result in a system which is able to more effectively process secure data.  
The motivation being that there is a need for improved border protections, improved customer service, more effective and efficient use of government resources, increased facility capacity, and future portability and adaptability (Molloy ¶11).

As per claims 2, 8, and 13, Ortiz and Molloy disclose as shown above with respect to claims 1, 7, and 12.  Ortiz further discloses further comprising, in response to the affirmative outcome, sending an affirmative message from the intermediate server to the mobile device when the outcome is the affirmative outcome (approval or declined signals generated, ¶233-¶238).

As per claim 6, Ortiz and Molloy disclose as shown above with respect to claim 1.  Ortiz further discloses further including the communicating the validated information from the intermediate server to the authorizing authority server comprising the intermediate server: encapsulating the validated information into a packet and forwarding the packet to a firewall associated with the authorization authority server; the firewall, upon receiving the packet, interrogating the packet to determine whether the packet or at least an information in the packet is suitable for forwarding to the authorization authority server; and the firewall, upon the interrogating determining the packet or at least the portion of the information in the packet is suitable for forwarding to the authorization authority server, performing the forwarding (firewalled, Ortiz ¶128; packet exchange, ¶138; suitably formatted cryptograms for secure communications packages, verifications, ¶141-¶142; secured database, ¶80; conditioned upon receipt, .

Claims 4, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US PG Pub. 2014/0108263) and Molloy et al. (US PG Pub. 2010/0051679) further in view of Isaac (US Patent No. 9,396,595).

As per claims 4, 10, and 15, Ortiz and Molloy disclose as shown above with respect to claims 1, 7, and 12.  Ortiz, Molloy, and Isaac references are analogous in that all are directed towards/concerned with data processing.  The combination of Ortiz and Molloy do not expressly disclose further comprising the wireless communication from the mobile device to the intermediate server being a response by the mobile device being in an airplane heading to a destination airport, the response being prior to the airplane landing.
However, Isaac teaches further comprising the wireless communication from the mobile device to the intermediate server being a response by the mobile device being in an airplane heading to a destination airport, the response being prior to the airplane landing (Accessing A User Interface Executable By A Computer For Processing Inflight Or At-Sea While The Traveler Is En-Route, The Traveler's Customs Information, Isaac Fig. 5 and Col. 2 lines 40-54).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Isaac’s method of processing customs and immigration information inflight in Molloy’s and Ortiz’s virtualization and secure processing of data system to improve the system and method with reasonable expectation that this would result in a system which is able to more effectively process secure data.  
The motivation being that although the U.S. Global Entry card expedites customs processing, it does not eliminate the waiting period for clearing the individual’s baggage. Additionally, the U.S. Global Entry card is not equally accessible to the general public as it requires processing fees, and is usually cost effective for only a limited group of travelers, e.g. frequent flyers, first class or business passengers. Thus, there is a need for a standardized universal system and method of expediently processing travelers that is effective, affordable and available to the public at large (Isaac Col. 1 lines 46-55).

Claims 5, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US PG Pub. 2014/0108263) and Molloy et al. (US PG Pub. 2010/0051679) further in view of Salazar (US PG Pub. 2010/0060739).

As per claims 5, 11, and 16, Ortiz and Molloy disclose as shown above with respect to claims 1, 7, and 12.  Ortiz, Molloy, and Salazar references are analogous in that all are directed towards/concerned with data processing.  The combination of Ortiz and Molloy do not expressly disclose further comprising the wireless communication from the mobile device to the intermediate server being a response by the mobile device being in an airplane heading to a destination airport, the response being prior to the airplane descending below a specified altitude.
However Salazar teaches further comprising the wireless communication from the mobile device to the intermediate server being a response by the mobile device being in an airplane heading to a destination airport, the response being prior to the airplane descending below a specified altitude (aircraft altitude, position, attitude and speed, and location points of interest, as well as links or URLs pertaining to those points of interest or aircraft information, may be superimposed or otherwise overlayed on the images to present a still or moving updated map image of the landscape to passengers, ¶21; triggers to provide information, ¶53-¶56).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Salazar’s method of providing event triggers Molloy’s and Ortiz’s virtualization and secure processing of data system to improve the system and method with reasonable expectation that this would result in a system which is able to more effectively process secure data.  
The motivation being that although existing IFES's are suitable for providing passengers with entertainment such as movies, music, news, maps, and other information, a need exists to improve IFES's to provide additional features to passengers which can make the passengers' flights even more enjoyable (Salazar ¶8).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629